Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered April 7, 2000, convicting him of criminal possession of a weapon in the third degree and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions are unpreserved for appellate review (see, CPL 470.05 [2]). In any event, his claim regarding the testimony of one witness stems from questions posed by his own attorney. The defense counsel did not object to or seek to strike any of the challenged responses. The specific objection the defendant now raises with respect to the Supreme Court’s Sandoval ruling (see, People v Sandoval, 34 NY2d 371), which favorably addressed the defendant’s concerns regarding impeachment, was not raised before the Supreme Court, and is therefore unpreserved for appellate review (see, People v Townley, 245 AD2d 322). Altman, J. P., S. Miller, Crane and Prudenti, JJ., concur.